Title: To Thomas Jefferson from David Austin, 16 May 1801
From: Austin, David
To: Jefferson, Thomas


               
                  Respected Sir/
                  Philadelphia May 16h. Sat’y Even’g 1801.
               
               Suffer the interesting nature of my communications to apologize for their frequency.
               Perceiving that the Office of Secre’y of Trea’y is filled, & that of course, there remains no place in the Gift of the President that would invite my attention at the seat of government, I take the liberty of suggesting afresh, that the event of the Presidents comeing to the administration opens a New Æra in the Order of national things; that a system of proceeding, answering to the design of the supreme Architect is ready to be made manifest. A copy of this plan as it rispects the introductory proceedings hath already fallen from the presence of the Most High. There are other duties incumbent on the Organ of this manifestation; & the service he performs, in the name of the Great Supreme, are to be productive of the means of his support.
               Not more than ten thousand dollars, nor less than five thousand will be expected from the Executive for a Copy of this plan.—It will apply to solve every question that might arise from a consideration of the several Articles laid before the President, in the communications of a late date.
               That the consideration of an acknowlegement may not prove matters of Offence, you are to consider that I do not possess this talent, for nought; nor am I suffered to throw its benefits away.
               “Ethiopia & Seba” shall yet leave their offerings at the door of that Jerusalem, which infinite Wisdom is now estabishing in this City, nor will the convulsions of the Earth cease; until the plan of pacifican. be adopted; a copy of which I shall send to the President, in case application & conditions are presented: nor need the world to know from whence comes the intstrument of operation the Executive will possess.
               The Matter I shall give will be a “Leaf from the Tree of Life”; whose property it is to “heal the nations” so far as the remedy is appointed to extend.
               Under this salutary ministration proceeding, you advance in safety; otherwise “the Earthquake” of “the City” is before you.
               With due esteem,
               
                  
                     David Austin
                  
               
               
                  P.S. Perhaps I need not mention, that John Adams ruined himself, as to his own honor, & the favor of Heaven, by nearly two years of obstinate silence, in respect to certain duties that fell to his lot, in the order of providence, wh were duly signified to him. His disaster was finally signified to him; & in friendship a resignation was recommended. His name might, to this day, have been in honor among the national performers; had he known “the day of his visitation.”—
                  You, Sir, stand in his place, & through the portals of our National Jerusalem must go pacification to the Nations. And the Arbiter of all events will “overturn & overturn” until his purposes are introduced & accomplished.
                  If the Conditions stated are not complied with by next Lord’s day, & manifest to me in this place; one thousand dollars per day will be added to the first sum until the wheels of invisible power shall so move as to bring the plan in question into operation.
                  Nor shall the Treasury of the Union prevail, unless the application be accompanied by a Commission for my brother John P. Austin of New Haven, to the Office his honor’d father lately left; of which mention hath been already made.
               
               
                  D. Austin No. 352. So: front Street.
               
            